13-4419
         Lin v. Holder
                                                                                       BIA
                                                                                  Cheng, IJ
                                                                               A094 793 454
                              UNITED STATES COURT OF APPEALS
                                  FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Thurgood Marshall United
 3       States Courthouse, 40 Foley Square, in the City of New York,
 4       on the 16th day of December, two thousand fourteen.
 5
 6       PRESENT:
 7                JOHN M. WALKER, JR.,
 8                JOSÉ A. CABRANES,
 9                SUSAN L. CARNEY,
10                     Circuit Judges.
11       _____________________________________
12
13       CHAOFEI LIN,
14                Petitioner,
15
16                       v.                                     13-4419
17                                                              NAC
18
19       ERIC H. HOLDER, JR., UNITED STATES
20       ATTORNEY GENERAL,
21                Respondent.
22       _____________________________________
23
24       FOR PETITIONER:               Gary J. Yerman, New York, New York.
25
26       FOR RESPONDENT:               Stuart F. Delery, Assistant Attorney
27                                     General; Song Park, Senior
28                                     Litigation Counsel; Lindsay M.
29                                     Murphy, Trial Attorney, Office of
 1                           Immigration Litigation, United
 2                           States Department of Justice,
 3                           Washington D.C; Julie Ahn, Law Clerk
 4
 5       UPON DUE CONSIDERATION of this petition for review of a

 6   Board of Immigration Appeals (“BIA”) decision, it is hereby

 7   ORDERED, ADJUDGED, AND DECREED that the petition for review

 8   is DENIED.

 9       Petitioner Chaofei Lin, a native and citizen of the

10   People’s Republic of China, seeks review of a October 30,

11   2013, decision of the BIA, affirming the December 9, 2011,

12   decision of an Immigration Judge (“IJ”), denying his

13   application for asylum, withholding of removal, and relief

14   under the Convention Against Torture (“CAT”).    In re Chaofei

15   Lin, No. A094 793 454 (B.I.A. Oct. 30, 2013), aff’g No. A094

16   793 454 (Immig. Ct. N.Y. City Dec. 9, 2011).    We assume the

17   parties’ familiarity with the underlying facts and

18   procedural history in this case.

19       Under the circumstances of this case, we have reviewed

20   both the BIA’s and IJ’s opinions.   See Zaman v. Mukasey, 514

21 F.3d 233, 237 (2d Cir. 2008)(per curiam).   The applicable

22   standards of review are well established.   See 8 U.S.C.

23   § 1252(b)(4)(B); Yanqin Weng v. Holder, 562 F.3d 510, 513

24   (2d Cir. 2009).   For asylum applications like Lin’s,


                                   2
 1   governed by the REAL ID Act, the agency may, “[c]onsidering

 2   the totality of the circumstances,” base a credibility

 3   finding on inconsistencies in an applicant’s statements and

 4   other record evidence “without regard to whether” they go

 5   “to the heart of the applicant's claim.”   8 U.S.C.

 6   § 1158(b)(1)(B)(iii); Xiu Xia Lin v. Mukasey, 534 F.3d 162,

 7   163-64 (2d Cir. 2008) (per curiam).

 8       In this case, the agency’s adverse credibility

 9   determination is supported by substantial evidence.     The

10   agency reasonably relied on several inconsistences and

11   omissions in finding Lin incredible.   First, Lin was

12   inconsistent regarding whether police hit his grandfather

13   during the church raid.   Both his credible fear interview

14   and asylum application contain his assertions that his

15   grandfather was hit, but Lin testified that he was not.

16   When asked to explain, he said that he told the asylum

17   officer it did not happen and that the translator may have

18   made a mistake.   The IJ reasonably relied on Lin’s inability

19   to reconcile this inconsistency in finding him incredible,

20   particularly because the statement was also included in his

21   asylum application.   Zhou Yun Zhang v. United States, 386

22 F.3d 66, 74 (2d Cir. 2004), overruled on other grounds by


                                   3
 1   Shi Liang Lin v. U.S. Dep’t of Justice, 494 F.3d 296 (2d

 2   Cir. 2007); Xiu Xia Lin, 534 F.3d at 167.

 3       In addition, Lin mentioned for the first time at his

 4   hearing that he started going to church in China because he

 5   was depressed after his restaurant failed, forcing him to

 6   return home.   When asked why he had never mentioned his

 7   depression in his prior statements, he said he did not think

 8   to but that he wanted to tell his entire story at the

 9   hearing.   The IJ reasonably relied on this omission in

10   making his adverse credibility determination.   Xiu Xia Lin,

11 534 F.3d at 163-64, 166.   Lin also admitted that he lied

12   about his employment history in his credible fear interview.

13   We have held that in certain circumstances “a single false

14   document or a single instance of false testimony may (if

15   attributable to the petitioner) infect the balance of the

16   alien’s uncorroborated or unauthenticated evidence.”      See

17   Siewe v. Gonzales, 480 F.3d 160, 170 (2d Cir. 2007).      As Lin

18   concedes that he made a false statement to an immigration

19   officer, and does not allege that this statement was made

20   under coercion, the IJ’s conclusion that Lin’s false

21   statement rendered him incredible was not in error.     It

22   demonstrated his willingness to lie under oath to avoid

23   removal.   Id. at 170.

                                   4
 1       The IJ also found Lin’s demeanor less than candid or

 2   forthright.    While the IJ did not elaborate on this finding,

 3   we typically afford particular deference to demeanor

 4   findings.     Jin Chen v. U.S. Dep’t of Justice, 426 F.3d 104,

 5   113 (2d Cir. 2005); see also Majidi v. Gonzales, 430 F.3d
6   77, 81 n.1 (2d Cir. 2005).    Finally, Lin failed to take

 7   advantage of the IJ’s offer of a continuance to obtain his

 8   priest’s testimony in order to corroborate his religious

 9   activities in the United States.    The agency properly found

10   that this refusal reflected poorly on Lin’s credibility.

11   See Biao Yang v. Gonzalez, 496 F.3d 268, 273 (2d Cir. 2007).

12       Accordingly, considering the totality of the

13   circumstances and all relevant factors, the agency's

14   credibility determination is supported by substantial

15   evidence.     See 8 U.S.C. § 1158(b)(1)(B)(iii); Xiu Xia Lin,

16 534 F.3d at 163-64.    Because the IJ reasonably concluded

17   that Lin was not credible, the adverse credibility

18   determination in this case precludes success on his claims

19   for asylum, withholding of removal and CAT, as all three

20   were based on the same factual predicate.     See Paul v.

21   Gonzales, 444 F.3d 148, 156 (2d Cir. 2006); Xue Hong Yang v.

22   U.S. Dep’t of Justice, 426 F.3d 520, 523 (2d Cir. 2005).     We


                                     5
 1   have considered all of Lin’s remaining arguments and find

 2   them without merit.

 3       For the foregoing reasons, the petition for review is

 4   DENIED.   As we have completed our review, any stay of

 5   removal that the Court previously granted in this petition

 6   is VACATED, and any pending motion for a stay of removal in

 7   this petition is DISMISSED as moot.    Any pending request for

 8   oral argument in this petition is DENIED in accordance with

 9   Federal Rule of Appellate Procedure 34(a)(2), and Second

10   Circuit Local Rule 34.1(b).

11                                 FOR THE COURT:
12                                 Catherine O’Hagan Wolfe, Clerk
13
14




                                    6